

Exhibit 10.31




Hill-Rom Holdings, Inc. FY 2016 Non-Employee Director Compensation Policy
 
·
Non-employee directors, other than the Chairman of the Board, shall each receive
an annual cash retainer of $65,000 for their service as directors and shall not
receive meeting fees for attendance at Board meetings; the Chairman of the Board
shall receive an annual cash retainer of $135,000 for service as Chairman of the
Board.

 
·
Each non-employee director, other than the Chairpersons of each committee, who
is a member of the Audit, Compensation and Management Development Committee or
Nominating/Corporate Governance, shall receive a $12,500, $7,500 and $5,000
annual retainer, respectively. Notwithstanding the foregoing, for any meeting of
an ad hoc Committee of the Board that requires attendance in person or by
telephone, the non-employee directors who attend, shall each receive a meeting
fee of $1,500.

 
·
The Chairpersons of each of the Audit, Compensation and Management Development
and Nominating/Corporate Governance Committees shall receive a $25,000, $20,000
and $15,000 annual retainer, respectively.

 
·
Non-employee directors who attend meetings of Committees of which they are not
members shall receive no fees for their attendance.

 
·
Board and Committee retainers shall be paid in quarterly installments (with such
quarterly installments to be paid on the first day of each quarter).

 
·
Each non-employee director shall be reimbursed for expenses incurred as a result
of attendance at Board or Committee meetings.

 
·
Each non-employee director shall be awarded, on the first trading day following
the close of each annual meeting of the Company’s shareholders, restricted stock
units (otherwise known as deferred stock awards) valued at $160,000 on the date
of grant under the Corporation’s Stock Incentive Plan; provided that the
Chairman of the Board’s annual grant of deferred stock awards shall be valued at
$200,000. Each deferred stock award granted to any non-employee director shall
be for a number of shares of Common Stock determined by dividing (i) the
indicated dollar amount by (ii) the average high and low prices of the Common
Stock on the date of grant. Vesting for all such restricted stock units will
occur on the later to occur of one year and one day from the date of the grant
or the six month anniversary of the date that the applicable director ceases to
be a member of the Board.

 
 
 

--------------------------------------------------------------------------------